Citation Nr: 1607288	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-26 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for a right fifth metacarpal disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

An April 2010 rating decision continued the denial of the Veteran's TDIU claim.

A September 2011 rating decision awarded a higher 10 percent disability rating for the Veteran's right fifth metacarpal disability, effective February 27, 2009 (the claim date).  The Veteran continues his disagreement (as addressed in the remand below).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On his October 2011 substantive appeal, the Veteran requested a Travel Board hearing, which was scheduled for September 2014.  However, in August 2014, the Veteran submitted a written statement expressing his desire to withdraw his request for a Board hearing.  Therefore, this matter is ready for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an evaluation in excess of 10 percent for a right fifth metacarpal disability.is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In March 2015, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed the Veteran's desire to withdraw from appellate review his claim for a TDIU.

CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

With regard to the Veteran's claim for a TDIU, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In March 2015, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claim for a TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.


ORDER

The appeal of entitlement to a TDIU is dismissed.


REMAND

The Veteran's right fifth metacarpal disability is currently assigned a 10 percent disability rating under Diagnostic Code 5230, effective February 27, 2009.  The Veteran seeks an increased rating.  See Claim, February 27, 2009.

An October 2009 rating decision denied the Veteran's claim for a compensable evaluation for his right fifth metacarpal disability, and the Veteran filed a November 2009 notice of disagreement.  The Board notes that the cover sheet associated with the notice of disagreement has a stamped-received date of November 23, 2009.  No statement of the case (SOC), however, has been issued to date.  

Meanwhile, a September 2011 rating decision awarded a higher 10 percent rating, effective February 27, 2009 (the date of the claim).  An August 2014 report of contact reflects the Veteran's representative contacted the RO to inquire as to the status of the claim, and the RO explained that 10 percent was the maximum schedular rating and, therefore, the maximum benefit sought on appeal had already been awarded.  However, the Board notes that, arguably, the maximum benefit sought on appeal could be a 100 percent rating, such as on an extraschedular basis.  Moreover, the Veteran reported in his February 2009 claim for an increased rating that he had numbness and wished to have an evaluation of the affected nerves.  Therefore, the matter should be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with regard to the issues of entitlement to an evaluation in excess of 10 percent for a right fifth metacarpal disability.  If the benefit sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


